        Case 4:20-cv-00341-AW-MAF Document 8 Filed 11/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

LOUIS A. WINGARD, III,
        Plaintiff,
v.                                                Case No. 4:20-cv-341-AW-MAF
UNKNOWN DEFENDANT,
     Defendant.
_______________________________/
          ORDER ADOPTING REPORT AND RECOMMENDATION

        I have considered the magistrate judge’s October 1, 2020 Report and

Recommendation. ECF No. 7. No objections have been filed. I have determined the

Report and Recommendation should be adopted, and it is incorporated into this

order. The clerk will enter a judgment that says, “This case is dismissed for failure

to comply with a court order and failure to prosecute.” The clerk will then close the

file.

        SO ORDERED on November 8, 2020.

                                       s/ Allen Winsor
                                       United States District Judge
